DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Priya et al. (US# 10,922,391 hereinafter Priya).
Referring to claim 1, Priya teaches an instrument (100; Fig. 1) for analyzing an input signal (The user device 100 includes a monitoring component 120 that monitors user interactions by the user on the user device 110.; Col. 3 lines 45-47; Fig. 1), the instrument (100; Fig. 1) comprising an input for receiving an input signal (In some embodiments, the user interface 110 is a touchscreen that can receive inputs.; Col. 3 lines 30-31, Fig. 1), a processing circuit (determination component 130; Figs. 1-2) for analyzing the input signal received (The determination component 130 includes an analysis component 210 that determines a user proficiency based on the user interactions captured by the monitoring component 120.; Col. 5 lines 6-9, Fig. 2), a display (user interface 110 is a touchscreen; Col. 3 lines 30-33, Fig. 1) for displaying information concerning the input signal analyzed (The user interface 110 can be configured and/or changed to be more or less complicated. For example, the user interface 110 can display text in different sizes depending on the user preference and/or abilities. As another example, the user interface 110 can be changed for available applications, location of applications, settings, mode of receiving inputs, and/or the like according a user proficiency.; Col. 3 lines 37-44), and a user input (110; Fig. 1) for receiving instructions from a user, the instrument providing several functionalities (The user interface 110 can be configured and/or changed to be more or less complicated. For example, the user interface 110 can display text in different sizes depending on the user preference and/or abilities. As another example, the user interface 110 can be changed for available applications, location of applications, settings, mode of receiving inputs, and/or the like according a user proficiency.; Col. 3 lines 37-44), the several functionalities each being associated with at least one respective complexity (At 350, the device configuration is implemented for the user interface on the user device. The changes to the user interface can affect text size, text replaced with images, augmented reality, customized inputs, complexity of concepts, languages, default options, drop down menu options, order in which options or items are displayed, and/or the like. Each change can be simplified or more sophisticated according to the user proficiency.; Col. 6 lines 60-67), the instrument being set by the instructions of the user via the user input to analyze the input signal (The user interface 110 can be configured and/or changed to be more or less complicated. For example, the user interface 110 can display text in different sizes depending on the user preference and/or abilities. As another example, the user interface 110 can be changed for available applications, location of applications, settings, mode of receiving inputs, and/or the like according a user proficiency.; Col. 3 lines 37-44), the processing circuit (determination component 130; Fig. 2) evaluating a complexity of the instructions of the user (determination component 130 includes an analysis component 210 that determines a user proficiency based on the user interactions captured by the monitoring component 120. In some embodiments, the user proficiency is a score, grade, or level determined by the analysis component 210. The analysis component 210 receives the user interactions from the monitoring component 120.; Col. 5 lines 1-51, Fig. 2).
Referring to claim 2, Priya teaches wherein the processing circuit (determination component 130; Fig. 2) evaluates a complexity of a setting of the instrument (determination component 130 includes an analysis component 210 that determines a user proficiency based on the user interactions captured by the monitoring component 120. In some embodiments, the user proficiency is a score, grade, or level determined by the analysis component 210. The analysis component 210 receives the user interactions from the monitoring component 120.; Col. 5 lines 1-51, Fig. 2), the setting being defined by the instructions of the user, the setting being associated with at least one of the several functionalities of the instrument (The user interface 110 can be configured and/or changed to be more or less complicated. For example, the user interface 110 can display text in different sizes depending on the user preference and/or abilities. As another example, the user interface 110 can be changed for available applications, location of applications, settings, mode of receiving inputs, and/or the like according a user proficiency.; Col. 3 lines 37-44).
Referring to claim 3, Priya teaches wherein the processing circuit determines an achievement of the user based on the evaluation of the complexity of the instructions (the user device 100 includes a configurator 140 that determines a device configuration for the user device 100 based on the user proficiency. The configurator 130 determines whether the user interface 110 is adapted for the user according to the user proficiency or user's ability to use the user interface 110. The configurator 130 changes the user interface 110 to match the user proficiency. For example, for a high user proficiency, the configurator 130 makes extra features available to the user such as extra input options (e.g. swipe keyboard text input) or extra available applications. For a low user proficiency, the configurator 140 simplifies the user interface 110 such as limiting input options to only keyboard input.; Col. 4 lines 13-25).
Referring to claim 4, Priya teaches wherein the processing circuit analyzes the input signal with respect to the instructions of the user, thereby obtaining analysis results (the user device 100 includes a configurator 140 that determines a device configuration for the user device 100 based on the user proficiency. The configurator 130 determines whether the user interface 110 is adapted for the user according to the user proficiency or user's ability to use the user interface 110. The configurator 130 changes the user interface 110 to match the user proficiency. For example, for a high user proficiency, the configurator 130 makes extra features available to the user such as extra input options (e.g. swipe keyboard text input) or extra available applications. For a low user proficiency, the configurator 140 simplifies the user interface 110 such as limiting input options to only keyboard input.; Col. 4 lines 13-25).
Referring to claim 5, Priya teaches wherein the processing circuit evaluates the analysis results obtained together with the complexity of the instructions of the user in order to determine an achievement of the user (The analysis component 210 analyzes the user interactions for factors indicative of the user proficiency. The factors can include: speed of movement within the user interface 110, typing speed, data entry, selections, time between selections, amount of times a help menu or assistance is used, scrolling rate, number of pages navigated, number of mistakes or cancelled events recorded, number of customer support calls, number of retries, direction of mouse path, and/or the like.
The analysis component 210 analyzes each factor independently and then combines the analysis into a user proficiency.; Col. 5 lines 14-25).
Referring to claim 6, Priya teaches wherein the several functionalities at least partly define how the input signal received via the input is to be analyzed by the instrument (determination component 130 includes an analysis component 210 that determines a user proficiency based on the user interactions captured by the monitoring component 120. In some embodiments, the user proficiency is a score, grade, or level determined by the analysis component 210. The analysis component 210 receives the user interactions from the monitoring component 120.; Col. 5 lines 1-51, Fig. 2).
Referring to claim 7, Priya teaches wherein the complexity is associated with a function of the instrument (At 350, the device configuration is implemented for the user interface on the user device. The changes to the user interface can affect text size, text replaced with images, augmented reality, customized inputs, complexity of concepts, languages, default options, drop down menu options, order in which options or items are displayed, and/or the like. Each change can be simplified or more sophisticated according to the user proficiency.; Col. 6 lines 60-67).
Referring to claim 8, Priya teaches wherein the complexity is associated with an application of the instrument (As another example, the user interface 110 can be changed for available applications, location of applications, settings, mode of receiving inputs, and/or the like according a user proficiency.; Col. 3 lines 41-44).
Referring to claim 9, Priya teaches wherein the several functionalities comprise functions of the instrument, operation modes of the instrument and/or applications running on the instrument (As another example, the user interface 110 can be changed for available applications, location of applications, settings, mode of receiving inputs, and/or the like according a user proficiency.; Col. 3 lines 41-44).
Referring to claim 10, Priya teaches wherein the complexity is associated with a type of input done by the user, an intrinsic complexity of the respective functionality, a duration and/or a number of analysis results obtained (The analysis component 210 analyzes the user interactions for factors indicative of the user proficiency. The factors can include: speed of movement within the user interface 110, typing speed, data entry, selections, time between selections, amount of times a help menu or assistance is used, scrolling rate, number of pages navigated, number of mistakes or cancelled events recorded, number of customer support calls, number of retries, direction of mouse path, and/or the like.; Col. 5 lines 14-25).
Referring to claim 11, Priya teaches wherein the processing circuit controls the display to display the information concerning the input signal analyzed and/or an achievement determined (The user interface 110 can be configured and/or changed to be more or less complicated. For example, the user interface 110 can display text in different sizes depending on the user preference and/or abilities. As another example, the user interface 110 can be changed for available applications, location of applications, settings, mode of receiving inputs, and/or the like according a user proficiency.; Col. 3 lines 37-44).
Referring to claim 12, Priya teaches wherein the display has a touch-sensitive display which provides the user input at least partly (In some embodiments, the user interface 110 is a touchscreen that can receive inputs.; Col. 3 lines 30-31, Fig. 1). 
Referring to claim 13, Priya teaches wherein the instrument provides different user accounts for using the instrument (the user proficiency changes according to different users or increased experience by the authorized user with the user interface.; Col. 7 lines 1-9).
Referring to claim 14, Priya teaches wherein the processing circuit takes the respective user account activated into account when determining an achievement such that the achievement is based on the user account rather than the entire instrument (In some embodiments, the authentication can be on the user device 100 by requiring re-entering login credentials. In other embodiments, the determination component can request the user authenticate their identity on a secondary user account outside of the user device 100 such as 2-factor authentication to an email, mobile device, or other form of communication. The 2-factor authentication can include generating a one-time passcode sent to the other form of communication that is known to the user, where the one-time passcode can be entered into the user device 100 to confirm the user's identity to maintain access to the user device 100.; Col. 4 line 60 to Col. 5 line 4).
	Referring to claim 15, Priya teaches wherein a previously locked functionality of the instrument is unlocked when the processing circuit determines that a certain achievement has been reached that enables the user to use the previously locked functionality of the instrument (The determination component 130 includes a comparison component 230 that compares a previous user proficiency or an average user proficiency to the tracking user proficiency. If the difference is greater than a predetermined threshold difference, a security component 240 can determine that a fraudulent user may be using the user device 100.; Col. 4 lines 43-60 and Col. 5 lines 42-51).
Referring to claim 16, Priya teaches wherein the previously locked functionality of the instrument is unlocked for a pre-defined time or a pre-defined number of usages (selections, time between selections, amount of times a help menu or assistance is used, and/or the like.; Col. 3 lines 63-67).
Referring to claim 17, Priya teaches wherein the processing circuit together with the display generates a graphical user interface that illustrates currently locked functionalities of the instrument which are enabled to be unlocked when reaching a respective achievement that enables the user to use the previously locked functionality of the instrument (The pages or screens are stored and/or transmitted as display descriptions, as graphical user interfaces, or by other methods of depicting information on a screen (whether personal computer, PDA, mobile telephone, or other suitable device, for example) where the layout and information or content to be displayed on the page is stored in memory, database, or another storage facility.; Col. 3 lines 17-24…..and, The determination component 130 includes a comparison component 230 that compares a previous user proficiency or an average user proficiency to the tracking user proficiency. If the difference is greater than a predetermined threshold difference, a security component 240 can determine that a fraudulent user may be using the user device 100.; Col. 4 lines 43-60 and Col. 5 lines 42-51).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Priya et al. (US# 10,922,391 hereinafter Priya) in view Ghasr et al. (US# 2019/0227003 here Ghasr).
Referring to claim 18, Priya as applied above does not specifically disclose wherein the instrument is an oscilloscope.
In an analogous art, Ghasr discloses wherein the instrument is an oscilloscope (The display 114 is adapted for displaying the electromagnetic signature of DUT 106 and/or the RMSE calculated by processor 110. For example, display 114 may comprise a graphical user interface of an oscilloscope, a workstation computing device, a tablet computing device, a smartphone, and the like.; Para. 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Ghasr to the system of Priya in order to allow comparisons of the electromagnetic signature of the device under test to the electromagnetic signature of a reference device enable evaluating the acceptability of the device under test.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                               /NELSON M ROSARIO/Examiner, Art Unit 2624                                                Primary Examiner, Art Unit 2624